Title: To James Madison from William Taylor, 17 January 1807
From: Taylor, William
To: Madison, James



D Sir
Louisville, Kentucky 17th. of January 1807

I should deem myself deficient in gratitude was I not to return you my acknowledgment for your intervention in procuring for me an appointment in the Navy, and guilty of unpardonable neglect should I not assign good reasons for resigning after having troubled you to procure the commission.  On my return home I found my parents involved in the deepest distress by the death of one of my brothers from whose talents and acquirements they had form’d the most sanguine expectations.  They immediately demanded my resignation as the test of filial obedience and I should have been doubly a ruffian had I not comply’d with the request of Parents whose only foible is, an over degree of tenderness for their children.  Their objections originated from the detach’d situation of that line of business from this Western country, and that from the irritable state of their minds in consequence of the death of much lamented brother, they would have fancied a Shipwreck in every gale of wind.  I have written to the secretary of the Navy advising him of my resignation and inclosed the commission, which, I presume will be sufficient.  My father through this medium returns his sincere thanks to you for your interference in my favor, and authorises me to state that an appointment for me in the land service would meet his approbation, but Sir I must do him the justice to state that he does not solicit an appointment, and indeed is very easy about it.  Understanding that the present military standing establishment is considerably to be added to, I would willingly take the command of a company should I be deem’d adequate to the task.  Should not be disagreeable to you, I would be glad you’d mention me to the Secretary at war to that effect, but provided it is, I would prefer your dispensing with it.  Less than a Captaincy I would not accept, as by doing so I might be subject to the orders of some officers whom I should consider vastly my inferiors.  Should the commission issue, I will exert myself to do it justice.  Should it not be granted, I shall not be disappointed.  Accept Sir, (the only return I am able to make you) my sincere thanks and best wishes for your late intervention in my favor, but should it ever be in my power, you will then find me not deficient in gratitude.  With the highest veneration for your talents and esteem for your virtues I have the honor to subscribe myself your Obedient Sert.

W. D. L. Taylor

